                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Stephen E. Horan, SBN 125241
                                                     3   William E. Camy, SBN 291397
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   OFFICE OF COUNTY COUNSEL
                                                         COUNTY OF BUTTE
                                                     7   Bruce S. Alpert, SBN 075684
                                                         Brad J. Stephens, SBN 212246
                                                     8   25 County Center Drive
                                                         Oroville, CA 95965
                                                     9   TEL: (530) 538-7621
                                                    10   FAX: (530) 538-6891

                                                    11   Attorney for Defendants, COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, KORY L.
                                                         HONEA, CHARLES W. LAIR, and MARY BARKER
                                                    12   Exempt from Filing Fees Pursuant to Government Code § 6103
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                                                          UNITED STATES DISTRICT COURT
                                                    15                                   EASTERN DISTRICT OF CALIFORNIA
                                                    16
                                                    17   ESTATE OF MYRA L. MICALIZIO, LISA              Case No.: 2:18-cv-02005-MCE-DMC
                                                    18   RUTLEDGE, SEAN MCKELVIE, and HALI
                                                         MCKELVIE,                                      STIPULATION AND ORDER
                                                    19                                                  REQUESTING EARLY
                                                                           Plaintiffs,                  SETTLEMENT CONFERENCE
                                                    20                                                  BEFORE JUDGE KENDALL J.
                                                    21   v.                                             NEWMAN

                                                    22   COUNTY OF BUTTE, BUTTE COUNTY
                                                         SHERIFF’S OFFICE, KORY L. HONEA,
                                                    23
                                                         CHARLES W. LAIR, and MARY BARKER,              Complaint Filed: 07/20/18
                                                    24
                                                                     Defendants.
                                                    25   ___________________________________
                                                    26   ///
                                                    27   ///
                                                    28   ///


                                                         {02032837.DOCX}                                1
                                                               STIPULATION AND ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                               BEFORE JUDGE KENDALL J. NEWMAN
                                                     1           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, this matter be
                                                     2   set for an early settlement conference to be conducted before Judge Kendall J. Newman on September
                                                     3   17, 2019 at 9:00 a.m. at the United States District Court located at 501 I Street, Sacramento, CA
                                                     4   95814
                                                     5           IT IS SO STIPULATED.
                                                     6   Dated: June 21, 2109                        PORTER SCOTT
                                                                                                     A PROFESSIONAL CORPORATION
                                                     7
                                                     8                                               By: /s/William E. Camy
                                                                                                         Stephen E. Horan
                                                     9                                                   William E. Camy
                                                                                                         Attorneys for Defendants COUNTY OF BUTTE,
                                                    10                                                   BUTTE COUNTY SHERIFF’S OFFICE, KORY
                                                    11                                                   L. HONEA, CHARLES W. LAIR, and MARY
                                                                                                         BARKER
                                                    12
                 350 University Avenue, Suite 200




                                                    13   Dated: June 21, 2109                        LAW OFFICE OF MARK E. MERIN
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                                                                     By: /s/Mark E. Merin (authorized on 6/20/19)_
                                                    15
                                                                                                            Mark E. Merin
                                                    16                                                      Attorney for Plaintiffs
                                                                                                            ESTATE OF MYRA L. MICALIZIO, LISA
                                                    17                                                      RUTLEDGE, SEAN MCKELVIE, and HALI
                                                                                                            MCKELVIE
                                                    18
                                                    19                                             ORDER
                                                    20           The Court having reviewed and considered the Parties’ Stipulation for an early Settlement
                                                    21   Conference, and finding good cause, hereby APPROVES the request for this matter to be set for a
                                                    22   Settlement Conference on September 17, 2019 at 9:00 a.m. before Judge Kendall J. Newman.
                                                    23           IT IS SO ORDERED.
                                                    24   Dated: June 25, 2019
                                                    25
                                                    26
                                                    27
                                                    28


                                                         {02032837.DOCX}                                  2
                                                             STIPULATION AND ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                             BEFORE JUDGE KENDALL J. NEWMAN
